PER CURIAM:
Michael Enders appeals the district court’s orders denying relief on his civil action, denying his motion for reconsideration, and awarding attorney’s fees to Kathleen Cravedi. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Enders v. Cravedi No. CA-03-245-PJM (D. Md. filed Oct. 21, 2003 & entered Oct. 22, 2003; filed Jan. 15, 2004 & entered Jan. 16, 2004; Mar. 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED